COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Frank and Clements


HEATHER R. McDONALD
                                                                  MEMORANDUM OPINION*
v.      Record No. 2531-03-4                                          PER CURIAM
                                                                     MARCH 23, 2004
BENNETT L. MINTON


                       FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                   Leslie M. Alden, Judge

                  (David D. Masterman; Masterman & Graham, P.C., on brief), for
                  appellant.

                  (Edward V. O’Connor, Jr., on brief), for appellee.


        Heather McDonald appeals a decision of the trial judge finding her in contempt of court for

violating the visitation provisions of the parties’ final divorce decree. She also appeals the trial

judge’s award of attorney’s fees to Bennett Minton, her former husband. Upon reviewing the

record and briefs of the parties, we conclude that this appeal is without merit. Accordingly, we

summarily affirm the decision of the trial judge. See Rule 5A:27.

                                              Background

        “Under familiar principles we view [the] evidence and all reasonable inferences in the

light most favorable to the prevailing party below.” Martin v. Pittsylvania County Dep’t of Soc.

Servs, 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).

        The parties had two children during their marriage and divorced in May 2001. The final

divorce decree incorporated the parties’ Property, Custody and Support Settlement Agreement,

which provided that McDonald had physical custody of the children. The agreement also specified

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the terms of Minton’s visitation rights with the children. In January 2003, Minton filed a rule to

show cause, alleging that McDonald had prevented him from exercising his visitation rights with

the children and requesting that the trial judge find McDonald in contempt of the final divorce

decree.

          On March 13, 2003, the trial judge held a hearing on the show cause matter. The judge

concluded that McDonald did not permit visitation in accordance with the final divorce order.

However, the trial judge stated, “I am not prepared to find her in contempt of court today. Instead,

what I’m going to do is continue this case for a period of approximately six months . . . .” The trial

judge also stated that the parties should continue in therapy, take a parenting class, and improve

their communications. Both parties requested attorney’s fees, but the trial judge reserved a ruling

on that issue until the next hearing. The parties set a hearing date for September 11, 2003, and the

court order entered on March 13, 2003 incorporated by reference the trial judge’s findings.

          At the September 11, 2003 hearing, the trial judge heard arguments from counsel for the

parties concerning what had transpired between the parties since the March hearing. The judge

stated that her hope in March had been that the parties would “start acting like sensible adults. It

appears that that has not happened.” The trial judge concluded from her review of her March ruling

that she previously found McDonald was in violation of the court order. She then found McDonald

in contempt of court. The judge also awarded Minton $3,000 in attorney’s fees to be paid out of

McDonald’s proceeds from the sale of the marital residence. McDonald appeals these rulings.

                                               Analysis

          McDonald contends that the trial judge’s September 11 finding that McDonald was in

contempt was made more than twenty-one days after the entry of the March 13 final order in which




                                                 -2-
the judge did not find McDonald was in contempt for the same allegation. She argues the

September 11 ruling violates Rule 1:1.1

       A final order is defined as “‘one which disposes of the whole subject, gives all of the relief

contemplated, provides with reasonable completeness for giving effect to the sentence, and leaves

nothing to be done in the cause save to superintend ministerially the execution of the order.’” Burns

v. Equitable Associates, 220 Va. 1020, 1028, 265 S.E.2d 737, 742 (1980) (citation omitted).

       Clearly, the March 13 court order was not a final order. The order incorporated the trial

judge’s findings made at the hearing. During the hearing, the trial judge stated that, although she

found McDonald had violated the visitation terms of the final divorce decree, the judge was not

prepared to find McDonald in contempt of court “today.” The judge continued the case until

September and ordered that both parties work toward establishing better communications.

Therefore, the March 13 order, by continuing the matter, did not dispose of the whole subject or

give all the relief contemplated. Accordingly, the trial judge did not violate Rule 1:1 when, on

September 11, she found McDonald in contempt of a court order.

       McDonald also contends the trial judge abused her discretion in awarding Minton attorney’s

fees. “Judges presiding over contempt proceedings in divorce suits have the discretion to award

counsel fees.” Sullivan v. Sullivan, 33 Va. App. 743, 753, 536 S.E.2d 925, 930 (2000). “[T]he key

to a proper award of counsel fees [is] . . . reasonableness under all of the circumstances revealed by

the record.” McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162 (1985).

       The trial judge found that McDonald had violated the visitation provisions of the divorce

decree and she was in contempt of court. In addition, “[n]o evidence prove[d] the judge abused

h[er] discretion in awarding fees.” Id. Furthermore, paragraph six of the parties’ Property, Custody


       1
         Rule 1:1 provides, in part: “All final judgments, orders, and decrees, irrespective of
terms of court, shall remain under the control of the trial court and subject to be modified,
vacated, or suspended for twenty-one days after the date of entry, and no longer.”
                                                -3-
and Support Settlement Agreement specified that the parties agreed that counsel fees incurred by a

party in the successful enforcement of any provision of the agreement shall be paid by the

non-compliant party. Therefore, the trial judge did not abuse her discretion in awarding Minton

attorney’s fees.

         Minton asks for an award of attorney’s fees incurred by him on appeal. Upon consideration

of the entire record in this case, we hold that Minton is entitled to a reasonable amount of attorney’s

fees. See O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

Accordingly, we remand the matter to the trial court for it to determine the proper amount of the

award.

         For these reasons, the decision of the trial judge is affirmed.

                                                                             Affirmed and remanded.




                                                   -4-